         Case: 3:19-cv-00657-wmc Document #: 16 Filed: 05/27/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 RYDER LAWRENCE GORDON,

          Plaintiff,                                                 ORDER
    v.
                                                            Case No. 19-cv-657-wmc
 ANDREW SAUL,
 Commissioner of Social Security,

          Defendant.


         Pro se plaintiff Ryder Lawrence Gordon filed this lawsuit challenging the Social

Security Administration’s finding that he was no longer entitled to supplemental security

income under the Social Security Act. 42 U.S.C. § 405(g). The court set December 30,

2019, as plaintiff’s deadline to file his brief in support of his appeal. Gordon has not filed

his brief by that deadline, nor has he contacted the court seeking an extension of that

deadline. Gordon’s failure to submit his brief by that deadline suggests that he may have

abandoned his appeal.       Before dismissing this lawsuit with prejudice for failure to

prosecute, however, the court will give Gordon one more chance -- until June 17, 2020 --

to file his brief in support of his appeal. Gordon’s failure to meet that deadline will result

in the court dismissing this lawsuit with prejudice.




                                          ORDER

         IT IS ORDERED that:

         1) Plaintiff Ryder Gordon has until June 17, 2020, to file his brief in support of

            his appeal.
Case: 3:19-cv-00657-wmc Document #: 16 Filed: 05/27/20 Page 2 of 2



2) Gordon’s failure to file his brief by that deadline will result in the court

   dismissing this lawsuit for failure to prosecute, pursuant to Federal Rule of Civil

   Procedure 41(b).

Dated this 27th day of May, 2020.

                                   BY THE COURT:

                                   /s/

                                   WILLIAM M. CONLEY
                                   District Judge




                                         2
